Title: Commission as Lieutenant of Albemarle, 26 September 1775
From: Committee of Safety for the Colony of Virginia
To: Jefferson, Thomas


                    
                        [26 September 1775]
                    
                    The COMMITTEE of SAFETYfor the Colony of VIRGINIATo Thomas Jefferson Esquire
                    By Virtue of the Power and Authority invested in us, by the Delegates and Representatives of the several Counties and Corporations in General Convention assembled, we, reposing especial Trust and Confidence in your Patriotism, Fidelity, Courage, and good Conduct, do, by these Presents, constitute and appoint you to be Lieutenant and Commander in Chief of the Militia of the County of Albemarle; and you are therefore carefully and diligently to discharge the Trust reposed in you, by disciplining all Officers and Soldiers under your Command. And we do hereby require them to obey you as their Commander in Chief. And you are to observe and follow all such Orders and Directions as you shall from Time to Time receive from the Convention, the Committee of Safety for the Time being, or any superiour Officers, according to the Rules and Regulations established by the Convention.
                    
                        
                            
                            }
                            Edmd. Pendleton
                        
                        
                            Given under our Hands, at Williamsburg this 26th. Day of September Anno Domini 1775.
                            Thos. Lud: Lee
                        
                        
                            P. Carrington
                        
                        
                            Dudley Digges
                        
                        
                            
                            Carter Braxton
                        
                        
                            
                            [James] Mercer
                        
                        
                            
                            John Jabb
                        
                    
                